United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lima, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0894
Issued: December 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 20, 2018 appellant filed a timely appeal from a March 1, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left elbow
condition causally related to the accepted January 16, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 16, 2018 appellant, then a 42-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that he developed left elbow pain while closing the door of his work
vehicle with his left arm. He stopped work on that day.
The employing establishment provided an authorization for examination and/or treatment
(Form CA-16) dated January 16, 2018.
In support of his claim, appellant provided a report dated January 16, 2018 from
Dr. Thomas Church, a Board-certified diagnostic radiologist, finding that appellant’s left elbow
x-ray demonstrated mild soft tissue swelling with no fracture. He noted that the injury occurred
at work.
On January 17, 2018 Dr. Michael R. Humphrey, a Board-certified internist, diagnosed left
elbow ulnar contusion which occurred on January 16, 2018. He also provided notes dated
January 16, 2018 from Leslie Johnson, a physician assistant, and January 2018 notes from Angela
Maas, a nurse practitioner.
In a development letter dated January 31, 2018, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It afforded him 30 days for a
response. No further evidence was submitted.
By decision dated March 1, 2018, OWCP denied appellant’s traumatic injury claim,
finding that he had not established causal relationship between his diagnosed left elbow condition
and the accepted January 16, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

2

Id.

3

J.S., Docket No. 18-0429 (issued August 27, 2018); Gary J. Watling, 52 ECAB 357 (2001).

2

time and place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left elbow
condition causally related to the accepted January 16, 2018 employment incident.6
In his January 16, 2018 report, Dr. Church noted that appellant’s injury occurred at work
and found that his left elbow x-ray demonstrated mild soft tissue swelling with no fracture. His
report simply interpreted diagnostic studies with no firm medical diagnosis or opinion on the cause
of appellant’s injury.7 The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.8 This report is therefore insufficient to establish appellant’s claim.
Dr. Humphrey completed a form report on January 17, 2018 diagnosing a left elbow ulnar
contusion which occurred on January 16, 2018. He did not provide a history of injury or an opinion
on the cause of appellant’s injury. As noted, medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship and, therefore, the submission of this report does not establish appellant’s claim for a
January 16, 2018 employment injury.9
Appellant also provided treatment notes from a physician assistant and a nurse practitioner.
Reports signed solely by a physician assistant10 or a nurse practitioner11 are of no probative value

4

T.H., 59 ECAB 388 (2008).

5
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).
James Mack, 43 ECAB 321 (1991).

7

It is not possible to establish the cause of a medical condition, if the physician has not stated a firm medical
diagnosis. T.G., Docket No. 13-0076 (issued March 22, 2013).
8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

Id.

10

C.K., Docket No. 17-1853 (issued August 27, 2018).

11

M.C., Docket No. 17-1983 (issued August 17, 2018).

3

as neither of these treatment providers are considered a physician as defined under FECA and
therefore are not competent to provide a medical opinion.12
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.13 Appellant’s honest belief that his accepted
employment incident caused a left elbow injury, however sincerely held, does not constitute
medical evidence sufficient to establish causal relationship.14 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between the January 16, 2018
employment incident and his diagnosed left elbow condition.15 Thus, appellant has not met his
burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left elbow
condition causally related to the accepted January 16, 2018 employment incident.

12

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physicians assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); Charley V.B. Harley, 2 ECAB 208
(1949) (the Board held that medical opinion, in general, can only be given by a qualified physician). See also 5 U.S.C.
§ 8101(2).
13

Id.; D.D., 57 ECAB 734 (2006).

14

D.A., Docket No. 18-0894 (issued November 8, 2018); H.H., Docket No. 16-0897 (issued September 21, 2016).

15

Id.

16

The Board notes that the employing establishment issued appellant a Form CA-16 dated January 16, 2018 which
was signed by the employing establishment. The Board has held that where an employing establishment properly
executes a Form CA-16, which authorizes medical treatment as a result of an employee’s claim for an employmentrelated injury, it creates a contractual obligation which does not involve the employee directly to pay the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300, 10.304; D.M., Docket
No. 13-535 (issued June 6, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

